*501OPINION.
Littleton:
In Appeal of Providence c& Worcester Railroad Co., 5 B. T. A. 1186, the Board held that the amount of the tax upon the income of the lessor paid by the lessee, under the terms of a lease such as we have here, constituted additional taxable income to such lessor in the year in which such tax was payable by such lessee. On the authority of that decision petitioner’s tax for 1919 should be recomputed by including in income the amount of $22,149.60, representing the tax upon petitioner’s income for the calendar year 1918 paid by the lessee in the year 1919.
The Commissioner determined that the correct tax liability of petitioner for the calendar year 1920 was less than the tax shown by the petitioner upon its return. The Board, therefore, has no jurisdiction of the year 1920. Cornelius Cotton Mills, 4 B. T. A. 255.
Reviewed by the Board.
Judgment will be entered on 15 days’ notice, under Rule 50.